DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    	Applicant's Amendments to the Claims filed May 17, 2021 is respectfully acknowledged. The previous 35 U.S.C. 112(b) rejection is hereby withdrawn. Claims 1, 3 and 5, 6, 8-11, and 13-15 are pending for examination.

Response to Arguments
3.    	Applicant's arguments with respect to the 35 U.S.C. 112 rejection have been considered but are not persuasive. While independent claims 1, 9 and 14 no longer recite "state transition probabilities" and “observation probabilities”, it is considered that replacing these limitations with the limitations “state transition probability matrices” and “observation probability matrices” does not overcome the 35 U.S.C. 112 rejection because the specification does not appear to describe how these matrices are calculated or determined. Applicant has further amended the claims to describe that these matrices are determined “by the hidden Markov model based on the observations and measurements of the current aircraft ground movements received from the air traffic controller”, specifically, based on “changes in congestion in the current aircraft ground movements, a current number of landings on runways of the airport, a current occupancy status of exits and entrances of the runways of the airport, and differences in traffic at different runways”. However, there appears to be no specific details of the hidden Markov model is determined. Particularly, there appears to be no explanation of how these measurements from 
	Applicant's arguments with respect to the 35 U.S.C. 101 rejection have been considered but are not persuasive. Applicant argued that per prong two of step 2A of 2019 PEG, amended claims 1, 9 and 14 should be patent eligible.  Applicant indicated that the recited elements constitute improvement in the technical filed of air traffic ground control operations at an airport.  This argument is acknowledged but is found to be not persuasive.  Contrary to Applicant’s arguments, the claimed invention as supported by the specification contains no information as to how the variables are specifically used or weighed within the mathematical model.  For example, there is no specific discussion as to how current aircraft ground movements at the airport is being specifically weighed or taking into account within the Markov model.  It appears that the specification only identified the desired end-result of “improvement” based on plugging in generic variables into a mathematical model.  In view of the lack of support from the specification, the recited elements are nothing more than general information being plugged into a mathematical model and as result provides no particular improvement to technology or computer function.  Applicant also argued that the claimed invention is directed to improvement in the computer-related technology in accordance with the McRO decision.  This argument is acknowledged but is found to be not persuasive.  The instant application is factually different than patents 6,307,576  and 6,611,278 within the McRO case.  The claims in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters.  McRO automation is accomplished through rules that are applied to the timed transcript to determine the morph weight outputs. The patents describe many exemplary rule sets that go beyond simply matching single phonemes from the timed transcript with the appropriate morph target.  Rather than merely claiming the idea of a solution or outcome, McRO contains specifics of how the variables are manipulated and applied using special rules and thus were not directed to an abstract idea. The specification of the instant application on the other hand provides no specific details as to how the variables/information are specifically used.  Other than simply applying the generically recited variables into probability matrices and hidden Markov model, nothing within the specification explains how these variables are specifically applied.  Hence, the additional recited elements within the amended claims do not integrate the identified mathematical abstraction into practical application.  As a matter of design choice, one of ordinary skill in the art could have replaced the terms “air traffic controller”, “aircraft”, “aircraft ground movements” “landing on runways”, “occupancy status of exits and entrances”,…“airport” with “warehouse traffic controller”, “warehouse cart”, “warehouse cart movements”, “loading ways”, “occupancy status of loading exits and entrances”… “warehouse”  and the final calculated result from the Markov model would have been the same.  Therefore, it is evident that the recited elements do not constitute improvement to only aircraft ground movement control operations at an airport.  Hence, the claims are patent ineligible.



Claim Rejections - 35 USC § 101

4.    	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1 and 14 recite a computing device for routing aircraft ground movements at an airport, and a non-transitory computer readable medium having computer readable instructions stored thereon, comprising: 
	a memory;
	a processor configured to execute executable instructions stored in the memory to:
		receive, from an air traffic controller of the airport, information associated with current 			aircraft ground movements at an airport, wherein the information includes observations 		and measurements of the current aircraft ground movements, including:
			changes in congestion in the current aircraft ground movements;
			a current number of landings on runways of the airport;
			a current occupancy status of exits and entrances of the runways of the
			airport, and
			differences in traffic at different runways;
		input the information associated with the current aircraft ground movements into a 			hidden Markov model, wherein the hidden Markov model includes:

			a set of states, wherein each respective state of the set corresponds to a 				different aircraft ground movement route at the airport and the set of states 				includes: 
				routes that cross a particular runway;
				routes that avoid crossing a particular runway; and 
				routes that include different directions from which other currently 					landing aircraft exit the 	runway;
state transition probability matrices that define how often each of the different aircraft ground movement routes in the set of states is a current aircraft ground movement route at the airport, wherein the state transition probability matrices are determined by the hidden Markov model based on the observations and measurements of the current aircraft ground movements received from the air traffic controller; and 
observation probability matrices that define a probability that each of the different aircraft ground movement routes in the set of states is the current aircraft ground movement route at the airport, wherein the observation probability matrices are determined by the hidden Markov model based on the observations and measurements of the current aircraft ground movements at the airport received from the air traffic controller;
determine, using the state transition probability matrices and the observation probability matrices included in the hidden Markov model, a possible adjustment to the current aircraft ground movement route of an aircraft at the airport that takes into account the current aircraft ground movements by applying a set of aircraft ground movement routing rules to the information associated with the current aircraft ground movements received from the air traffic controller of the airport, wherein the set of aircraft ground movement routing rules corresponds to the set of states included in the hidden Markov model; and 
a user interface configured to provide the possible adjustment to the current aircraft ground movement route that takes into account the current aircraft ground movements to the air traffic controller of the airport.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claims are directed to a manufacture or a machine, which is one of the statutory categories.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	In the present case, the Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of "mathematical concepts" because, under its broadest reasonable interpretation, the claims cover performance using mathematical calculation.
	The judicial exception is recited in these claims because they recite "... determine using...hidden Markov model...possible adjustment...by applying...routing rules..." which falls into the "mathematical calculations" group. This limitation requires the performance of an arithmetic operation of applying the
"state transition probability matrices....." and "observation probability matrices...." into the hidden Markov model in order to determine routes of aircraft on the ground from the air traffic controller. The claims describe a "mathematical relationship," which is specifically identified in the 2019 PEG as an example in the "mathematical concepts" grouping of abstract ideas. The claims are therefore ineligible.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
	In the present case, the Office submits that the bolded portions in the recited claims above continue to represent the judicial exception, while the underlined portions represent the "additional limitations", wherein the additional limitations beyond the above-noted abstract idea are as follows.
The claims recite the steps of "...input the information...", "...receive information..." and "...provide the possible adjustment..." which amount to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).
	The additional elements "memory" and "processor" are recited generically such that they represent no more than mere instructions to apply the judicial exceptions on a generic computer.
	The additional element "processor" that facilitates the receiving of information is also directed to a generically recited tool for performing insignificant extra-solution activity of data gathering per M PEP 2106.05(g).
	The additional elements “observations and measurements of the current aircraft ground movements, including: changes in congestion in the current aircraft ground movements; a current number of landings on runways of the airport; a current occupancy status of exits and entrances of the runways of the airport, and differences in traffic at different runways” amount to mere data that is gathered/inputted/outputted constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).
	The claims further recite an additional element "a user interface configured to provide the possible adjustment to the current aircraft ground movement route to a user of the computing device",
which is directed to insignificant extra-solution activity because the "user interface", as described within the specification, performs only ordinary function of any general computerized user interface for providing/outputting calculated information or for data input.
	The claimed "set of states", "routes that...", "state transition probability matrices" and "observation probability matrices" are information variables to be used within the hidden Markov model. These elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h). The claims are therefore ineligible.
	For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claims as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
	In the instant case, following prong Two of Step 2A, the generically recited memory and processor is at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements "processor" and "user interface" are recognized as performing extra-solution activity of outputting calculated information. These additional elements are recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.
	As discussed above in Prong Two of Step 2A, the claimed "set of states", "routes that...", "state transition probability matrices" and "observation probability matrices" are information variables to be used within the hidden Markov. These variables are elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP2106.05(h). They do not add inventive concept to the claim. Even when considered in combination, these additional elements do not provide an inventive concept. Hence, the claims are not eligible.

6. 	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories. MPEP 2106.03. In the present case, the claim recites a computing device that comprises a memory, a processor and a user interface. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	In the present case, the Office submits that the judicial exception is identified for this claim because it constitutes the judicial exception in terms of "mathematical concepts" for the reasons discussed above for claim 1.

	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application.
	Again, the additional element "processor" is recited generically such that it represents no more than mere instructions to apply the judicial exception on a generic computer.
	The additional element "processor" that facilitates the receiving of information is also directed to a generically recited tool for performing insignificant extra-solution activity of data gathering per MPEP 2106.05(g).
	The claim recites the steps of "receive an acceptance of the adjustment to the current aircraft ground movement route from the air traffic controller" and "execute the instructions to make the adjustment to the current aircraft ground movement route upon the user interface receiving the acceptance of the adjustment", which amounts to mere data gathering and outputting of information, constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).
	For Prong Two of Step 2B, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
	Following prong Two of Step 2A, the generically recited memory and processor is at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements "processor" and "user interface" are recognized as performing extra-solution activity of outputting calculated information. These additional elements are recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.

7. 	Claims 5, 6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claims are directed to a manufacture or a machine, which is one of the statutory categories.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	In the present case, the Office submits that the judicial exception is identified for this claim because it constitutes the judicial exception in terms of "mathematical concepts" for the reasons discussed above for claim 1.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application.
	In the present case, the Office submits that the claims recite the step of "execute the instructions to determine the set of aircraft ground movement routing rules...." which amount to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity, see MPEP2106.05(g).
	For Prong Two of Step 2B, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

	In the present case, with respect to Prong Two of Step 2A, the claims recite the additional element computing device, which is configured to execute the route adjustment as described above. The processor is at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. In the instant case, following prong Two of Step 2A, the generically recited memory and processor is at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional element "computing device" is recognized as performing extra-solution activity of outputting calculated information. These additional elements are recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.
	As discussed above in Prong Two of Step 2A of claim 1, the claimed "set of states" is information variables to be used within the hidden Markov. These additional elements only generally link the use of the judicial exception to a particular technological environment or field of use, per MPEP2106.05(h). They do not add inventive concept to the claim. Even when considered in combination, this additional elements do not provide an inventive concept. Hence, the claim is not eligible.

8. 	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 9 recites a method for routing aircraft ground movements at an airport, comprising: 		receiving, by a computing device, from an air traffic controller of the airport, 	information associated with current aircraft ground movements at an airport, wherein 	the information includes observations and measurements of the current aircraft ground 	movements, including:
			changes in congestion in the current aircraft ground movements;
			a current number of landings on runways of the airport;
			a current occupancy status of exits and entrances of the runways of the airport;
			and
			differences in traffic at different runways;
		inputting, by the computing device, the information associated with the current 				aircraft ground movements in a hidden Markov model, wherein the hidden 				Markov model includes:
			a set of states, wherein each respective state of the set corresponds to a 				different aircraft ground movement route at the airport and the set of states 				includes:
				routes that cross a particular runway;
				routes that avoid crossing a particular runway; and
				routes that include different directions from which other currently 					landing aircraft exit the runway; 
state transition probability matrices that define how often each of the different aircraft ground movement routes in the set of states is a current aircraft ground movement route at the airport, wherein the state transition probability matrices are determined by
the hidden Markov model based on the observations and measurements of the current aircraft ground movements received from the air traffic controller; and 
observation probability matrices that define a probability that each of the different aircraft ground movement routes in the set of states is the current aircraft ground movement route at the airport, wherein the observation probability matrices are determined by the hidden Markov model based on the observations and measurements of the current aircraft ground movements at the airport received from the air
traffic controller;
		proposing, by the computing device using the state transition probability matrices and 			the observation probability matrices included in the hidden Markov model, an 				adjustment to the current aircraft ground movement route of an aircraft at the airport 			that takes into account the current aircraft ground movements by applying a set of 			aircraft ground movement routing rules to the information associated with the current 			aircraft ground movements received from the air traffic controller of the airport, 			wherein the set of aircraft ground movement routing rules corresponds to the set of 			states included in the hidden Markov model; 
		providing, by the computing device, the proposed adjustment to the current aircraft 			ground movement route that takes into account the current aircraft ground movements 		to the air traffic controller of the airport; and
		adjusting, by the computing device upon receiving an acceptance of the proposed 			adjustment to the current aircraft ground movement rouge, the current aircraft ground 			movement route according to the proposed adjustment.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories. MPEP 2106.03. In the present case, the claim recites a
computing device. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	In the present case, the Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of "mathematical concepts" because, under its broadest reasonable interpretation, the claim covers performance using mathematical calculation.
	The judicial exception is recited in this claim because it recites "...using...hidden Markov model... adjustment...by applying...routing rules..." which falls into the "mathematical calculations" group. This limitation requires the performance of an arithmetic operation of applying the "state transition
probability matrices....." and "observation probability matrices...." into the hidden Markov model in order to determine routes of aircraft on the ground. The claim describes a "mathematical relationship," which is specifically identified in the 2019 PEG as an example in the "mathematical concepts" grouping of abstract ideas. The claim is therefore ineligible.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial
exception into a "practical application.

	In the present case, the Office submits that the bolded portions in the recited claim above continue to represent the judicial exception, while the underlined portions represent the "additional elements", wherein the additional elements beyond the above-noted abstract idea are as follows.
	The claim recites the steps of "...inputting...the information...", "...receiving....information...", "proposing...an adjustment" and "...providing...the proposed adjustment..." which amount to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).
	The additional element "computing device" is recited generically such that they represent no more than mere instructions to apply the judicial exceptions on a generic computer.
	The additional element "computing device" that facilitates the receiving of information is also directed to a generically recited tool for performing insignificant extra-solution activity of data gathering per MPEP 2106.05(g).
	The recited additional element "computing device" is configured for "providing...the possible adjustment to the current aircraft ground movement route to a user of the computing device", which is directed to insignificant extra-solution activity because this additional element performs only ordinary function of any general computerized device for providing/outputting calculated information or for data input.
	The additional elements “observations and measurements of the current aircraft ground movements, including: changes in congestion in the current aircraft ground movements; a current number of landings on runways of the airport; a current occupancy status of exits and entrances of the runways of the airport, and differences in traffic at different runways” amount to mere data that is gathered/inputted/outputted constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g).
	The claimed "set of states", "routes that...", "state transition probability matrices" and "observation probability matrices" are information variables to be used within the hidden Markov model. These elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h). The claim is therefore ineligible.
	For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
	In the instant case, following prong Two of Step 2A, the generically recited computing device is at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional element "computing device" is recognized as performing extra-solution activity of outputting calculated information. This additional element is recited at high level of generality and performed routine extra-solution activity of outputting/providing data, and is not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic computing device is insignificant and tangential to the claimed invention.
	As discussed above in Prong Two of Step 2A, the claimed "set of states", "routes that...", "state transition probability matrices" and "observation probability matrices" are information variables to be used within the hidden Markov. These variables are elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP2106.05(h). They do not add inventive concept to the claim. Even when considered in combination, these additional elements do not provide an inventive concept. Hence, the claim is not eligible.

9. 	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claims are
directed to a manufacture or a machine, which is one of the statutory categories.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	In the present case, the Office submits that the judicial exception is identified for this claim because it constitutes the judicial exception in terms of "mathematical concepts" for the reasons discussed above for claim 9.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
	In the present case, the Office submits that the additional elements in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 9.
	Further, the claimed elements "route of the aircraft from a gate of the airport to a runway of the airport" and "route of the aircraft from a runway of the airport to a gate of the airport" are information variables to be used within the hidden Markov model. These elements only generally link the use of the judicial exception to a particular technological environment or field of use, per MPEP 2106.05(h). The claim is therefore ineligible.
	For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
	In the instant case, following prong Two of Step 2A, the generically recited computing device does not add an inventive concept to the claim for the reasons discussed above for claim 9. Hence, the claim is not eligible.

10. 	Claims 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories. MPEP 2106.03. In the present case, the claim recites a computing device. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.

	In the present case, the Office submits that the judicial exception is identified for the claims because they constitute the judicial exception in terms of "mathematical concepts" for the reasons discussed above for claim 9.
	Further, the Office submits that the judicial exception is identified for claim 10 because it recites "determining, by the computing device, when a change in a state of the current aircraft ground movements at the airport occurs based, at least in part, on the information associated with the current aircraft ground movements", which is a time-based calculation that constitutes a "mathematical
concepts" grouping of abstract ideas. The claims are therefore ineligible.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
	In the present case, the Office submits that the additional element in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 9.
	Further, the claim recites the step of "...proposing...the adjustment to the current aircraft ground movement route at the airport upon determining a change in the state of the current aircraft ground movements at the airport has occurred", which amounts to mere data gathering/inputting/outputting of information constituting a form of insignificant extra-solution activity (i.e. as a general means of providing variable information to a mathematical model and/or outputting calculated values), see MPEP2106.05(g). Thus the claim is ineligible.
	For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
	In the instant case, following prong Two of Step 2A, the generically recited computing device does not add an inventive concept to the claim for the reasons discussed above for claim 9. Hence, the claim is not eligible.

11. 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories. MPEP 2106.03. In the present case, the claims recite a computing device that comprises a memory, a processor and a user interface. Thus, the claim is directed to a manufacture or a machine, which is one of the statutory categories.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	In the present case, the Office submits that the judicial exception is identified for the claim because it constitutes the judicial exception in terms of "mathematical concepts" for the reasons discussed above for claim 14.

	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
	In the present case, the Office submits that the additional element in the claim beyond the abstract idea do not integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception for the reasons discussed above for claim 14.
	Further, the claim recites the additional element "the possible adjustment to the current aircraft ground movement route includes an adjustment of the current aircraft ground movement route to one of the different aircraft ground movement routes in the set of states", which is directed to insignificant extra-solution activity because the "processor", as described within the specification, performs only ordinary function of any general computerized medium for providing/outputting calculated information or for data input.
	The claimed "set of states" again are information variables to be used within the hidden Markov model. These elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h). The claim is therefore ineligible.
	For Prong Two of Step 2B of the analysis for eligible subject matter, it is evaluated whether the claims as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

	In the instant case, following prong Two of Step 2A, the Office submits that the additional element, or combination of additional elements, does not add an inventive concept to the claim. The additional element "the possible adjustment..." is recognized as performing extra-solution activity of providing information. This additional element is recited at high level of generality and performed routine extra-solution activity of providing data, and are not sufficient to amount to significantly more than the judicial exception. As described within the specification and per MPEP 2106.05(g) the generic user interface is insignificant and tangential to the claimed invention.
As discussed above in Prong Two of Step 2A, the claimed "set of states" is information variables to be used within the hidden Markov. These variables are elements only generally link the use of the judicial exception to a particular technological environment or field of use, MPEP2106.05(h). They do not add inventive concept to the claim. Hence, the claim is not eligible.

Claim Rejections - 35 USC §112
12.    	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.    	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.    	Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Particularly, it is considered that the limitations “state transition probability matrices” and “observation probability matrices” do not overcome the 35 U.S.C. 112 rejection because the specification does not appear to describe how these matrices are calculated or determined. Applicant has further amended the claims to describe that these matrices are determined “by the hidden Markov model based on the observations and measurements of the current aircraft ground movements received from the air traffic controller”, specifically, based on “changes in congestion in the current aircraft ground movements, a current number of landings on runways of the airport, a current occupancy status of exits and entrances of the runways of the airport, and differences in traffic at different runways”. However, there appears to be no specific details of the hidden Markov model is determined. Particularly, there appears to be no explanation of how these measurements from the air traffic controller are used to determine the adjustment of the route movement with some sort of expression or formula of the hidden Markov model. It is acknowledged that paragraphs [0041, 0042] teach that, as shown in FIG. 2, hidden Markov model 210 can include observation probabilities in the form of observation probability matrices 216-1, 216-2, 216-3, defining the probability that each of the different aircraft ground movement routes in the set of states 214-1, 214-2, 214-3 is being used as the current aircraft ground movement route at the airport based on observations 212, and state transition probabilities in the form of state transition probability matrices 218-1, 218-2, 218-3, defining how often each of the different aircraft ground movement routes in the set of states 214-1, 214-2, 214-3 is being used as the current aircraft ground movement route at the airport. However, there appears to be no actual numerical values representing theses matrices, as well as no detail in how the measurements are used to calculate these matrices. The particulars for performing the adjustment to the current aircraft ground movement route of an aircraft have not been described within the specification in a clear, concise and exact manner to allow one of ordinary skill in the art to ascertain how the route adjustment could be done via using the claimed algorithms. Applicant argued that the specification at page 5, lines 18-30, page 11, line 6 through page 12, line 4 and figure 2 support how the state transition probabilities and the observation probabilities are calculated.  Applicant indicated that stat transition and observation probability matrices are standard elements of a hidden Markov model and that one of ordinary skill in the art would know how a hidden Markov determines its state transition and observation probability matrices.  Applicant argued that it is not necessary for the specification to include, or the claim to recite, a specific description or formulas for how the state transition an probability matrices are derived.  Applicant’s arguments are acknowledged but are found to be not persuasive.  While the cited teaching from the specification does enumerate the types of information being fed into the hidden Markov model, it is completely devoid of how said information are actually being applied or used.  Hidden Markov model is a well-known mathematical model.  However, the particular or specific implementation of the named variables being plugged into the model is not disclosed within the disclosure in clear, concise and exact terms.  Specific usage or application of the hidden Markov model based on the named variables is not being disclosed in clear, concise and exact terms. The entire specification is directed to the desired end-result of possible adjustment of aircraft route by simply plugged in multiple variables into a math model.  The specification contains no information as to how the variables are specifically used or weighed within the mathematical model.  For example, there is no specific discussion as to how current aircraft ground movements at the airport is being specifically weighed or taking into account among other variables within the Markov model.  It appears that the specification only identified the desired end-result of “improvement” based on plugging in generic variables into a mathematical model.  The particulars of how the computing device 100 adjusts aircraft ground movement routes is also not specifically described within the specification in clear, concise and exact terms.  For these reasons, the Applicant has not shown possession of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664